COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
 IN THE INTEREST OF M.M.M.A.,                    No. 08-16-00020-CV
                                     §
 A CHILD.                                           Appeal from the
                                     §
                                                   65th District Court
                                     §
                                               of El Paso County, Texas
                                     §
                                                  (TC# 2011CM1959)
                                     §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

default judgment. We therefore reverse the default judgment of the court below and remand the

cause to the trial court for further proceedings consistent with the opinion. We further order that

Appellant recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2018.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating